Citation Nr: 0109397	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
November 1972, at which time he was issued a general 
discharge "under honorable conditions."  This matter comes 
to the Board of Veterans' Appeals (Board) from the Department 
of Veterans Affairs (VA) Phoenix Regional Office (RO) April 
1998 rating decision which denied service connection for 
PTSD.

The record shows that service connection for PTSD was denied 
by RO rating decision in June 1988.  No timely appeal from 
that rating decision was filed.  Accordingly, the June 1988 
rating decision is final, and is not subject to revision on 
the same factual basis.  It may, however, be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  
Although the April 1998 rating decision (now on appeal) 
denied service connection for PTSD on a de novo basis, the 
Board must conduct an independent review of whether new and 
material evidence has been submitted to reopen the previously 
disallowed claim.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Service connection for PTSD was denied by RO rating 
decision in June 1988, and no timely appeal therefrom was 
filed; thus, the June 1988 decision became final.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
PTSD, furnished since the June 1988 RO rating decision, are 
new, relevant, and probative of the issue at hand.



CONCLUSION OF LAW

Evidence submitted since the June 1988 RO rating decision 
denying service connection for PTSD is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was denied by RO rating decision 
in June 1988, based on findings that the evidence did not 
demonstrate the occurrence of the claimed in-service 
stressors warranting a diagnosis of that disorder.  No appeal 
from that decision was filed by or on behalf of the veteran.  
38 U.S.C.A. § 4005 (now 38 U.S.C.A. § 7105); 38 C.F.R. 
§ 19.192 (1987) (now 38 C.F.R. § 20.1103 (2000)).  
Accordingly, the June 1988 RO rating decision became final 
and is not subject to revision on the same factual basis, but 
may be reopened on the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in June 1988.

Evidence of record at the time of the June 1988 RO rating 
decision included the veteran's service records, none of 
which showed any report or clinical finding indicative of 
PTSD.  His administrative personnel records show that he 
participated in Counter-Insurgency Operations around Da Nang, 
Vietnam, serving with the "WERS-17, MWSG-17," of the 1st 
Marine Air Wing, Fleet Marine Force Pacific; his military 
occupational specialty was "auto mech[anic]."  He is not 
shown to have sustained any combat wound or injury, and he 
was not awarded any combat decoration; he served in Vietnam 
from August 5 to 18, 1970.

VA and private medical records from August 1973 to December 
1987 document intermittent treatment for various symptoms and 
impairment unrelated to the veteran's claimed PTSD.  

In January 1988, the veteran suggested that he had PTSD as a 
result of exposure to stressful events during his Vietnam 
service.  Reportedly, he was in fear for his life during 
repeated enemy artillery and mortar attacks on his base, he 
witnessed an aircraft explode during take-off, and he was 
distressed by a sabotage attempt in his unit in which 
grenades were placed in some gasoline storage tanks.

On VA psychiatric examination in April 1988, the veteran 
reported serving in Vietnam in 1967 and 1970; he stated his 
base at Da Nang was repeatedly attacked by the enemy, he was 
in fear for his life when on patrol, and he witnessed an 
aircraft "full of people" explode.  He indicated he had 
psychological/psychiatric symptoms since his service in 
Vietnam.  On mental status examination, chronic PTSD, related 
to Vietnam wartime experiences, was diagnosed.

Evidence submitted since the final RO rating decision in June 
1988 includes the veteran's August 1997 application to reopen 
his service connection claim, wherein he reported exposure to 
combat at Da Nang (when his base was attacked by enemy 
artillery and rocket fire), he witnessed an aircraft explode 
during an attempted take-off, and saw another serviceman die 
during an enemy attack on his base.

VA medical records from April 1995 to February 1998 document 
treatment for various symptoms and illnesses, including the 
veteran's variously manifested psychological/psychiatric 
impairment.  On numerous occasions during the treatment, PTSD 
was diagnosed.

In September 1998, the RO requested the U.S. Marine Corps 
Personnel Management Support Branch (MMSB) to provide 
information in support of the veteran's "claim for 
benefits," listing the veteran's name, social security 
number, service number, date of birth, branch of service, and 
dates of active service.

In September and October 1998, the MMSB replied, essentially, 
that the September 1998 RO request for information was 
insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf as that request did not 
contain pertinent details in support of the claim (such as 
specific time, place, and nature of the claimed combat 
incidents).  In September 1998, the MMSB indicated that 
command chronologies of the veteran's unit could be requested 
from the U.S. Marine Corps Historical Center in Washington, 
DC.  In both September and October 1998 replies, MMSB 
indicated that future requests for information should 
identify the veteran's unit, and should specify the month and 
year for which information is sought.

At an October 1999 RO hearing, the veteran essentially 
confirmed his previous contention relative to the nature, 
circumstances, and dates of occurrence of his claimed in-
service stressors giving rise to PTSD, providing additional 
pertinent details which he was able to recollect (such as 
that the aircraft which he reportedly observed to explode at 
take-off belonged to the Republic of Vietnam Air Force, that 
the pilot ejected, after the plane exploded, but was unlikely 
to have survived the explosion, and that he was guarding the 
perimeter while the grenades which were placed in the fuel 
storage tanks were being defused).  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, discussed above, is material to a 
reopening of the veteran's service connection claim in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the claim.  Although portions of 
the newly-furnished evidence are merely cumulative of 
evidence of record in June 1988 (consisting of records of 
psychiatric treatment, diagnosing PTSD, and the veteran's own 
contention regarding the previously described nature of his 
claimed in-service stressors), portions of the newly-
submitted evidence are clearly new and material and must be 
considered to decide the merits of the veteran's claim.  In 
particular, the veteran provided additional details relative 
to the nature, circumstances, and date of occurrence of his 
claimed in-service stressors.  Moreover, in September 1998, 
the RO attempted (for the first and only time) to verify the 
occurrence the claimed in-service stressors by contacting 
MMSB, but the request for information did not contain 
specific information which would allow substantiation of the 
veteran's claim (the request did not identify the unit to 
which the veteran was assigned in Vietnam, and it did not 
list the place and dates of his Vietnam service; all of that 
information was of record and did not have to be specifically 
supplied by the veteran).  As indicated above, the MMSB 
suggested that identification of the veteran's unit and the 
pertinent (and specific) service dates would aid in the 
verification of the occurrence of the claimed in-service 
events; in this case, the veteran served with the "WERS-17, 
MWSG-17," 1st Marine Air Wing; he served in Danang, Vietnam, 
from August 5 to August 18, 1970; he claims that the 
stressful events giving rise to his PTSD occurred during that 
timeframe.  Given the nature of this claim, and presuming 
credibility of his own contention consistent with Justus, 
3 Vet. App. 510, the Board finds that there is new and 
material evidence sufficient to reopen the claim of service 
connection for PTSD.


ORDER

New and material evidence having been submitted in support of 
the claim of service connection for PTSD, the claim is 
reopened.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f).

In this case, the veteran's claimed in-service stressors 
involve combat-type situations, as discussed in detail above.  
However, the service records do not show that he had any 
combat service.  Accordingly, his own testimony regarding the 
occurrence of the claimed stressors is insufficient to 
establish that such stressors did in fact occur as described; 
the occurrence of such stressors must be supported by service 
records or other supporting evidence.  

The record shows that the RO attempted to verify the 
occurrence of the stressors alleged by the veteran to have 
occurred during his Vietnam service, but the September 1998 
request for information from MMSB was too vague for a 
meaningful response; it omitted crucial information which was 
available in the claims file (such as identification of the 
veteran's unit in Vietnam, the dates of his Vietnam service, 
and the location of his duty assignment in Vietnam).  As 
indicated by MMSB, additional information (which is of 
record) may aid the verification of the occurrence of the 
claimed stressors.  Thus, further development of the evidence 
with regard to the claim of service connection for PTSD is 
necessary for a well-informed resolution of the claim.  The 
diagnosis of PTSD, indicated during post service psychiatric 
treatment, appears to have been made in reliance on reports 
of exposure to stressors the occurrence of which has not been 
verified; thus, it is imperative that the occurrence of the 
alleged in-service stressors be verified.  

Consequently, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt at 
verifying the stressors must be made 
through all available sources, to 
include contacting the MMSB and the U.S. 
Marine Corps Historical Center (History 
and Museums Division).  If referral to 
the pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 
(1992).  All attempts to obtain the 
records should be documented in the 
claims folder.

2.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for a VA psychiatric 
examination to identify his symptoms and 
determine the diagnoses and etiology of 
all psychiatric disorders that are found 
to be present.  The examination report 
must reflect a review of pertinent 
material in the claims file.  If PTSD is 
diagnosed, the examiner should specify 
(1) the factors relied on to support the 
diagnosis; (2) the specific stressor(s) 
that prompted the diagnosis; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion 
should be provided as to whether such 
psychiatric disability is causally 
related to service.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


